Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on March 17, 2022 Claims 296, 301-304, and 342-356 are currently pending. Claim 300, 340 and 341 have been canceled, claims 296, 301-304 and 342-345 have been amended and claims 346-356 have been added by Applicants’ amendment filed on March 17, 2022.
It was previously noted that in response to the restriction requirement of June 9, 2021, Applicants submitted a Preliminary Amendment and elected Group I, drawn to a modified immune effector cell, e.g, claims 296-309 (claims 297-300 and 305-309 now canceled). 
Additionally, Applicants’ election of the following species was previously akwnoleged:
(a) PTPN2 and (b) gRNA/Cas endonuclease.
The examiner notes that the elected species of the PTPN2 gene was not previously recited in the claims filed on May 28, 2019. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was previously treated as an election without traverse (MPEP § 818.03(a)).  The restriction requirement among Groups I-IX was previously made final. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

	Therefore, claims 296, 301-304 and 342-356 are currently under examination to which the following grounds of rejection are applicable. 
Priority
Applicant’s claim for the benefit of a prior-filed parent provisional applications:

    PNG
    media_image1.png
    319
    291
    media_image1.png
    Greyscale

Support for the recitation of TIL is found at least in claims 151-152 of provisional 62/692,010 filed on 6/29/2018. 

    PNG
    media_image2.png
    351
    1324
    media_image2.png
    Greyscale

	Support for the recitation of “ tyrosine-protein phosphatase non-receptor type 2 (Ptpn2)” is found at least in claim 1 of provisional 62/643,582 filed on 3/15/2018.

    PNG
    media_image3.png
    353
    1383
    media_image3.png
    Greyscale

	Thus, the earliest possible priority for claim 296 is  June 29, 2018.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
                                                            Claim objections 	In view of Applicants’ amendment of claim 296, the objection to claim 296  has been withdrawn. 
Provisional Double Patenting
In view of Applicants’ amendment of the claims to recite “tumor-infiltrating lymphocytes (TILs)” the rejection of claims 296, 301-304 and 342-345 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 16-24, 45, 59, 84, 139, 161, 177, 187, 198, 199, 211, 225, 227 and 241 of copending Application No. 16/781,732 as per claims filed on 5/14/2020,  in view of Wallrapp et al., (U.S. Pub. 2021/0121530) has been withdrawn. 
 The teachings of Wallrapp et al., are directed to Type 2 innate lymphoid cells (ILC2s) including lung-infiltrating CD4 T cells. As applicants concede at page 6 of the remarks filed on 3/17/2022, “Wallrapp discloses Socsl and Zc3h12a in Table 5 among a long list of other targets and does not specifically highlight these targets relative to any others listed in the same table. A person of ordinary skill in the art looking at Wallrapp would not be motivated to try the combination of Socsl or Zc3h12a with PTPN2 over any of the other listed targets in the table with any expectation of success”.
Claim Rejections - 35 USC § 102(a)(1)
In view of Applicants’ amendment of claim 296 to recite human tumor infiltrating lymphocyte (TIL), the rejection of claim  296 under 35 U.S.C. 102(a)(1) as being anticipated by Klinghoffer et al. (US Patent; citations are from corresponding US Pub. 2004/0077574) has been withdrawn. 
Klinghoffer et al., provides support for host cells which are genetically engineered with vectors and/or constructs of the invention, including prokaryotic and eukaryotic hosts  (paragraphs [0112]; [0114]; [0116];[0126];[0128]),  Klinghoffer et al., does not teach human tumor infiltrating lymphocytes.
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 101

Claims 296, 301-304 and 342-345 remain rejected and new claims 346-356 are rejected under 35 U.S.C. 101  because the claimed invention is directed to non-statutory subject matter. The claim is directed to " modified human tumor infiltrating lymphocyte (TIL)" comprising  inactivating mutation in an endogenous PTPN2, a Cas endonuclease and gRNA, without restriction as to where the TIL is located. The scope of invention as claimed embraces a genetically modified human carrying in its genome or at least some of their TILs comprising recombinant genetic material. Such cells that are part of a human are non-statutory subject matter since they embrace the human that carries them. It is USPTO policy not to allow claims to humans (1077 O.G. 24 April 1987). See MPEP §2105. 
The claims should be amended by insertion of "isolated" before TIL. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 296, 301-304 and 342-345 remain rejected and new claims 346-356 are rejected under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 296 is indefinite in its recitation of “(b) a Cas endonuclease, a guide RNA (gRNA), or a Cas endonuclease and a gRNA,” because it is unclear whether the TIL comprises twice a Cas endonuclease and a guide RNA (gRNA). As such the metes and bounds of the claim are in definite. 
Claims 301-304 and 342-356 are indefinite insofar as they depend from claim 296.
                                        Claim Rejections - 35 USC § 103	Claims 296, 301-304 and 342-345 remain rejected and new claims 346-351 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klinghoffer et al.. (US Patent 7,399,586; citations are from corresponding US Pub. 2004/0077574; of record) in view of Tiganis et al., (WO 2015/188228; Citations are from the National Stage U.S. Pub. 2017/0224731.  The National Stage is deemed an English language translation of the PCT) in view Zhang et al., (US Pub 2015/0020223; of record) and further in view of Welstead et al., (US Pub 2017/0175128; of record). This rejection has been modified as necessitated by amendment of the claims in the response filed 3/17/2022.
Regarding claim 296, Klinghoffer et al., discloses a host cell that is transformed or transfected with a pharmaceutical composition comprising an siRNA recombinant nucleic acid construct being used to interfere with expression of a target polypeptide that is a PTP (paragraph [0033][0034][0128]). In preferred embodiments, Klinghoffer teaches that protein tyrosine phosphatase TC-PTP exists in two alternatively spliced forms, TC45 and TC48, that share the same catalytic domain but differ at their extreme carboxy-termini (Example 6, para. [0255]). Note that PTPN2 is also known as T cell PTP, PTN2, PTPT, TC-PTP, TCELLPTP and TCPTP. In fact, Klinghoffer teaches in Example 6 the regulatory role of TCPTP in insulin signaling and specific siRNA duplexes against human, rat, and mouse genome TC-PTP which suppressed expression of endogenous TC45 in the transfected HepG2 (human hepatocellular carcinoma) cells and Rat-1 fibroblasts (Fischer rat fibroblast 3T3 like cell line) (para. [0257]). Klinghoffer teaches that host cells is a higher eukaryotic cell, such as a mammalian cell, or a lower eukaryotic cell, such as a yeast cell (paragraph [0127]) and provide some examples of mammalian expression systems including COS-7 lines and the C127, 3T3, CHO, HeLa, HEK, and BHK cell lines (paragraph [0128]). Furthermore, Klinghoffer et al., discloses conditions that benefit from reduced expression TC-PTP by  knocking down gene expression of TC-PTP, including conditions such as “obesity, impaired glucose tolerance and diabetes and cancer, disorders associated with cell proliferation, including cancer, graft-versus-host disease (GVHD), autoimmune diseases, allergy or other conditions in which immunosuppression may be involved, metabolic diseases, abnormal cell growth or proliferation and cell cycle abnormalities.” (para. [0144]).
Klinghoffer et al., does not explicitly teach  tumor infiltrating lymphocytes (claims 300, 340, 341). Klinghoffer et al., does not teach inactivating an endogenous  TC-PTP via a CRISPR-Cas system (claims 342, 343, 344 and new claims 345, 346, 347, 348, 349, 350, 351) .
Monash discloses a method of preparing leukocytes, particularly T cells, ex vivo for use in immunotherapy, particularly in cancer immunotherapy (abstract), comprising inactivation of the PTPNP2 by culturing a T cell population from a biological sample in the presence of a PTPN2 inhibitor ex vivo  (paragraph [0015]; [0058]), thereby increasing CD8+ T cell mediated immunity in a subject . In preferred embodiments  Monash teaches that the CD8+ T cell may be a tumour infiltrating lymphocyte or a peripheral blood lymphocyte isolated from a host afflicted with cancer (paragraphs [0060]; [0055]).
In view of the benefit of treating a proliferative disease such as cancer by reducing expression of endogenous TC-PTP, including treating cancer as taught by Klinghoffer et al., it would have been obvious for one of ordinary skill in the art to select a tumour infiltrating lymphocyte as the higher eukaryotic host cell of Klinghoffer et al., according to the teachings of Monash, for use in immunotherapy. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a modified human tumor infiltrating lymphocyte (TIL) having the added advantage of reducing endogenous TC-PTP to treat a condition that would have benefited from reduced cell proliferation.
The combined teachings of Klinghoffer and Monash do not disclose inactivating an endogenous  TC-PTP via a CRISPR-Cas system.
Regarding claim 296, Zhang et al ., teaches engineering and optimization of systems comprising or more components of a CRISPR complex and directing the CRISPR complex formation in eukaryotic cells to ensure enhanced specificity for target  recognition. Zhang et al., states the CRISPR-Cas system,” does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target” (paragraph [0006]) which is “ affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome” (paragraph [0006]). Zhang discloses that the siRNA targeting a gene can be /and or adapted to the CRISPR-Cas system (para. [0218]). Zhang et al., illustrates in Fig. 1 a schematic model of the CRISPR system where a synthetic guide RNA (sgRNA) consisting of a 20-nt guide sequence (blue) and a scaffold (red) targets the genomic DNA and where Cas9 mediates a double-stranded break to knock down a target site in the human genome on host immune cells (paragraphs [0083][0349]). Zhang et al., teaches pharmaceutical compositors comprising introduction of CRISPR systems with appropriate guide RNAs to target genetic mutations to edit or otherwise manipulate genes that cause metabolic, liver, kidney and protein diseases and disorders such as those in Table B (paragraphs [0584][[0587][0363]). Zhang et al., states “This platform for nucleic acid-based therapeutics may be applicable to numerous disease states, including inflammation and infectious disease, cancer, skin disorders and cardiovascular disease” (para. [0246]). 
Likewise, Welstead et al., discloses immune effector cells that are genetically engineered via the CRISPR system to knockout gene positions.
In order to knock down the endogenous PTPN2 gene in a TIL, it would have been obvious for one of ordinary skill in the art to substitute the CRISPR-Cas genome editing system of Zhang or Welstead for the siRNA genome editing system of Klinghoffer. The motivation is provided by Zhang by disclosing the benefits of using an affordable, easy to set up and scalable CRISPR-Cas system to target an endogenous gene comprising a guide RNA and a Cas endonuclease and to knock down the endogenous gene on host immune cells. The manipulation of previously identified single guided RNAs, a single Cas enzyme and cell transformation systems is within the ordinary level of skill in the art of molecular biology. A skilled artisan would have had a reasonable expectation of success to inhibit expression or function of PTPN2 by knocking down an endogenous gene using the CRISPR-Cas genome editing system because it was well- known in the art before the effective filing date of the claimed invention, as evidenced by the teachings of both Zhang and Welstead.  
Regarding claims 301, 302 and claims 342-351, the combined teachings of Klinghoffer, Tiganis, Zhang and Welstead make obvious claim 296. Moreover, Welstead et al., discloses CRISPR/Cas engineered immune cells, wherein the T cells are engineered to express a TCR or a CAR prior to introducing a T cell target position mutation (para. [1548]; claim 149). Welstead et al., states ‘genetically engineered T cells may provide a potential treatment for cancer. Genes encoding cell surface receptors are inserted into the T cells. The genetically engineered T cells are able to detect tumor associated antigens, which can be used to discriminate tumor cells from most normal tissues.” (para. [0334]). The practitioner in the art would readily understand that TILs expressing on their surface a TCR or a CAR should be reasonably expected to enhance their immune capacity to target and kill a cancer cell. A skilled artisan would have had a reasonable expectation of success as inactivating the endogenous PTPN2 with a PTPN2 inhibitor to treat cancer and diseases associated with elevated expression or tyrosine phosphatase function of PTPN2 (e.g., PTPN2 dephosphorylates target substrates) and targeting tumor antigens in an MHC-independent manner by the  CAR extra-cellular domain ultimately leading to T cell activation and proliferation, and culminating in cytotoxic anti-tumor activity was known in the art before the effective filing date of the claimed invention. Furthermore, in relation to new claims 346-351, Zhang et al., illustrates in Fig. 1 a schematic model of the CRISPR system where a synthetic guide RNA (sgRNA) consisting of a 20-nt guide sequence (blue) and a scaffold (red) targets the genomic DNA and where Cas9 mediates a double-stranded break to knock down a target site in the human genome on host immune cells (paragraphs [0083][0349]).
Regarding claims 303 and 304, the combined teachings of Klinghoffer, Tiganis, Zhang and Welstead make obvious claim 296. Moreover, Welstead that T cells were cultured in media supplemented with recombinant IL-2 and IL-15 (para. [1653][1661]). It would have been obvious for one of ordinary skill in the art to further modify the immune effector cell with an exogenous transgene encoding IL-2 or IL-15 to secrete IL-2 or IL-15 in the medium to enhance proliferation and activation of the immune effector cell.
New grounds of rejection
35 U.S.C. 112, (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 346, 347 and 348 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  
Claims 346, 347 and 348  depend from claim 297.  Claim 297 newly requires that the TIL comprises a Cas endonuclease, a guide RNA (gRNA) OR a Cas endonuclease and a gRNA. Claims 346, 347 and 348  do not further limit the scope of claim 297 because they do not recite any additional structural limitations of both a Cas endonuclease and a gRNA.
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
***
                                        Claim Rejections - 35 USC § 103	New claim 352 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klinghoffer et al.. (US Patent 7,399,586; citations are from corresponding US Pub. 2004/0077574; of recored) in view of Tiganis et al., (WO 2015/188228; Citations are from the National Stage U.S. Pub. 2017/0224731.  The National Stage is deemed an English language translation of the PCT) in view Zhang et al., (US Pub 2015/0020223; of record) and Welstead et al., (US Pub 2017/0175128; of record) as applied to claims 296 and 342 above, and further in view of Haining et al., (WO 2020072126; earliest filing priority August 7, 2018; citation are from US Pub. 20200081691) and Johnson et al (1993, Genomics; pages 619-62).  This is a new rejection necessitated by amendment of the claims in the response filed 3/17/2022.
With regard to instant claims 296 and 343,  the combined teachings of Klinghoffer, Tiganis, Zhang and Welstead render obvious the claimed modified TIL, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. 
The combined teachings of Klinghoffer, Tiganis, Zhang and Welstead do not teach the location of the endogenous PTPN2 gene as defined by a set of genomic coordinates as recited in claim 352.
However, these sets of genomic coordinates are routine and well known in the art before the effective filing date of the claimed invention, as evidenced by the art of  Haining et al., The author states  at para paragraph [0145]: 
“Two highly related but distinctly processed pseudogenes that localize to distinct human chromosomes have been reported. The human PTPN2 gene localizes to chromosome 18p11.2-p11.3, whereas pseudogenes (gene symbol PTPN2P1 and PTPN2P2) are mapped to chromosomes 1q22-q24 and 13q12-q13, respectively. A direct comparison of the specificity of genomic and cDNA probes demonstrated that under identical conditions the genomic probes (containing both exon and intron sequences) readily identified a single specific site of hybridization, whereas the cDNA identified sites of both the gene and its pseudogenes (Johnson et al. (1993) Genomics 16:619-629).”

Additionally, Johnson provides mapping and sequencing information of the PTPN2 sequences localized to chromosome 18p11.2-p11.3.
 Thus one of ordinary skill in the art based on the teachings in the prior art as a whole, would have targeted a set of genomic coordinates including various single nucleotide polymorphisms (SNPs)- PTPN2 pairs mapped to chromosomes 1q22-q24 and 13q12-q13 to double cleave the DNA strands via a CRISPR-Cas system with a reasonable expectation of success, absent any evidence of unexpected results. One of skill in the art would have found the claimed invention prima facie obvious.  
***
New claims 353-355 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klinghoffer et al.. (US Patent 7,399,586; citations are from corresponding US Pub. 2004/0077574; of record) in view of Tiganis et al., (WO 2015/188228; Citations are from the National Stage U.S. Pub. 2017/0224731.  The National Stage is deemed an English language translation of the PCT) in view Zhang et al., (US Pub 2015/0020223; of record) and Welstead et al., (US Pub 2017/0175128, of record), as applied to claims 296 and 343 above, and further in view of Haining et al., (WO2018148378-A1. Filing priority 14 July 2007; See Score search results for SEQ ID NO: 1112 (claim 353); Result No. 1; and Score search results for SEQ ID NO: 1139 (claim 355); Result NO:1) and in view of  Dong et al., (Application PC/TUS1827967B; filing priority   2017-04-18; See Score search results for SEQ ID NO: 1141 (claim 354); Result No. 3). This is a new rejection necessitated by amendment of the claims in the response filed 3/17/2022
With regard to instant claims 296 and 343, the combined teachings of Klinghoffer, Tiganis, Zhang and Welstead renders obvious the claimed modified TIL, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety. 
The combined teachings of Klinghoffer, Tiganis, Zhang and Welstead do not teach a small guide RNA (sgRNA) of SEQ ID NO: 1112 and SEQ ID NO: 355, as required in claims 353 and 355; respectively.
Regarding claim 353 and 355, Haining et al., (WO2018148378) discloses methods for reducing expression of PTPN2 using a small molecule inhibitor, clustered regularly interspaced short palindromic repeats (CRISPR) single-guide RNA (sgRNA) (page 2; lines 20-23; page 3, lines 1, lines 7-10). Moreover, Haining teaches a mouse PTPN2 gene targeted sgRNA (sgRNA 1) identified as SEQ ID NO: 34 of 20 nucleotides in length having 100% sequence homology to the  claimed SEQ ID NO:1112. Haining also teaches a human PTPN2 gene targeted sgRNA (sgRNA 1) identified as SEQ ID NO: 44 of 20 nucleotides in length having 100% sequence homology to the  claimed SEQ ID NO:1139.
 

    PNG
    media_image4.png
    657
    839
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    967
    1036
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art to select the gRNA comprising a targeting domain sequence of SEQ ID NO: 1112 (mouse)  or SEQ ID NO: 1139 (human) that binds to a target sequence in the endogenous PTPN2 gene with a reasonable expectation of success, which can be useful for reducing expression level, and/or activity of PTPN2 relative to  a wild type PTPN2 for treating cancer. 
Regarding claim 354, Dong et al (see Score search result for SEQ ID NO:1141) discloses a sequence of 20 nucleotides to target MKO10111145_B_Ptpn2 identified as SEQ ID NO 111145 having 100% sequence homology with the claimed gRNA of SEQ ID NO: 1141.

    PNG
    media_image6.png
    894
    1223
    media_image6.png
    Greyscale


It would have been obvious for one of ordinary skill in the art to select the gRNA comprising a targeting domain sequence of SEQ ID NO: 1141 that binds to a target sequence in the endogenous PTPN2 gene with a reasonable expectation of success, which can be useful for reducing expression level, and/or activity of PTPN2 relative to  a wild type PTPN2 for treating cancer. 


* Regarding new claim 356 and the nucleotide of SEQ ID NO:1133, the nucleotide of sequence 1133 appears to be free of prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims  296, 301-304 and 342-356 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by amendment of the claims in the response filed 3/17/2022.
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
In analyzing whether the written description requirement is met, it is first determined whether a representative number of species have been described by their complete structure.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics

Claim 296 is broadly directed to a genus of modified TILs. The “genetically modified microorganism” when given the broadest reasonable interpretation encompass a genus of unspecified variants of genetically modified TILs, e.g., chemical modification, modification by contact, modification by culturing cells in appropriate conditions, etc, that may or not produce TILs comprising (a) an inactivating mutation in an endogenous Protein Tyrosine Phosphatase Non-Receptor Type 2 (PTPN2l gene and (b) a Cas endonuclease and  a guide RNA (gRNA), wherein endogenous PTPN2 protein function in the modified human TIL is reduced relative to endogenous PTPN2 protein function in a human TIL expressing an endogenous PTPN2 gene. 
Applicant only discloses in the specification vectors suitable for expressing an exogenous nucleotide sequence in T cells, “lentiviral transduction and Cas9 mRNA electroporation, successfully transduced and edited T cells demonstrate a loss of surface CD3 expression due to editing of the TRAC gene and a loss of HLA-ABC expression due to the editing of the B2M gene (FIG. 4B).” (paragraph [0532][0618]). 
However, apart from expression vectors encoding the exogenous sequence of interest to transform T cells, i.e. TILs, the as-filed specification does not teach how to select or use any other modified T cells, nor does it disclose what properties of the modified T cells are desirable for use in the methods of the claimed invention. The specification merely describes one example of an expression vector encoding an exogenous nucleotide sequences sequence e.g., a guide RNA and Cas9 mRNA, that is introduced into TIL by any of a number of appropriate means including transfection, transduction, electroporation (para. [0046]). However, the specification is silent about any other species of a genus of modified cells. 
Therefore, the specification does not describe the claimed  modified human tumor infiltrating lymphocyte (TIL)in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these TILs at the time of filing the present application.  Thus, the written description requirement has not been satisfied.
Conclusion
Claims 296, 301-304 and 342-356 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633